Citation Nr: 1646550	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-31 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to accrued benefits based on a pending claim for service connection for a disability due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to June 1969.  The Veteran died in July 1996.  The appellant is the Veteran's surviving spouse.

This case came before the Board of Veterans' Appeals (Board) on appeal from December 2010 and January 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

In a June 2014 decision, the Board granted recognition of the appellant as the Veteran's surviving spouse for purposes of receiving Dependency and Indemnity Compensation benefits, and remanded the claim for accrued benefits based on a pending claim for service connection for a disability due to Agent Orange exposure for the issuance of a statement of the case.  The AOJ issued a statement of the case in September 2015.  The appellant filed a timely substantive appeal later that month.


FINDING OF FACT

At the time of the Veteran's death in July 1996, there was no pending claim for service connection for a disability due to Agent Orange exposure.



CONCLUSION OF LAW

The criteria for accrued benefits based on a pending claim for service connection for a disability due to Agent Orange exposure are not met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist a claimant in substantiating a claim for benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

In this case, the law is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426   (1994).  Under these circumstances, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

Analysis

The appellant asserts that she is entitled to accrued benefits based on a pending claim for service connection for a disability due to Agent Orange exposure.  She asserts that the Veteran filed a claim for Agent Orange exposure sometime between 1969 and 1974.  She is unsure of the specific disability that was claimed.

Accrued benefits are periodic monetary benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(a) (2015).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2015).

After a careful review of the evidence of record, the Board finds that entitlement to accrued benefits based on a pending claim for service connection for a disability due to Agent Orange exposure is not warranted.  At the time of the Veteran's death in July 1996, there was no pending claim for service connection for a disability due to Agent Orange exposure.  There were no pending claims for any VA benefits.  There is also no evidence of due but unpaid monetary benefits at the date of death.  Thus, there is no entitlement to accrued benefits, to include based on a pending claim for service connection for a disability due to Agent Orange exposure.

The Board notes the appellant's assertion that the records pertaining to the claim for service connection for a disability due to Agent Orange exposure have been lost by the RO.  However, there is no indication that any records are missing.  The claims folder contains evidence dated from May 1969 to December 1977, the time period in question, with no indication of missing records.  While the Board is sympathetic to the appellant's situation, there is simply no pending claim for service connection for a disability due to Agent Orange exposure.

The Board also notes the representative's assertion during the Board hearing that the Veteran may have filed a claim with the Brooklyn VA Medical Center during a February 1996 admission when he was diagnosed with lung cancer.  In that regard, the Board notes that the appellant has not made such an assertion.  The Board also notes that subsequent VA medical records, including the terminal hospital records, do not indicate that the Veteran filed a claim for service connection for a disability due to Agent Orange exposure with the VA medical center or even expressed an intent to file such a claim.  The Board further notes that VA's duty to assist is not a license for a "fishing expedition."  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  Thus, the Board finds that remand to obtain additional VA medical records on the off chance that they may show an intent on the part of the Veteran to file a claim for service connection for a disability due to Agent Orange exposure is not warranted as such would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In conclusion, entitlement to accrued benefits based on a pending claim for service connection for a disability due to Agent Orange exposure is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to accrued benefits based on a pending claim for service connection for a disability due to Agent Orange exposure is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


